Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 05/16/2022.
Claims 1 and 11 have been amended.
Claims 21 and 22 have been newly added.
Claims 1-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-22 are directed to non-transitory computer readable medium (i.e., a manufacture). Accordingly, claims 1-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim and claim 11 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A computer implemented method for transmitting targeted digital impressions to a filtered audience, the method comprising:
receiving, using one or more computers programmed to implement a demand side platform (DSP) campaign planning system, a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider;
receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers;
digitally storing the practice data in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data;
displaying, in a graphical user interface that is generated by the DSP campaign planning system and provided to one or more client computers, counts of healthcare providers based upon using the first list and matching healthcare provider identifiers in the first list to the practice data;
receiving, from one or more client computers, input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers;
transmitting the filtered second list of healthcare provider identifiers to a DSP service implemented using one or more DSP server computers, the DSP service being programmed to receive a particular healthcare provider identifier, match the particular healthcare provider identifier to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange, media server and/or media and advertisement display channel to cause presentation of a targeted digital impression on a user computer associated with the particular healthcare provider identifier.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because targeting individuals and audiences of healthcare providers with a demand platform campaign impressing upon the individuals’ and audiences of healthcare providers’ demographic data, specialty, geographical locations, education, ranking healthcare impressions for advertisement and bidding all relate to managing human behavior/interactions between people/business transactions.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because specifying filtering attributes to target an audience of healthcare providers are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-10 and 12-22 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 8 and 9, these claims constitute: (a) “certain methods of organizing human activity” because submitting bids based on ranked and revised impressions relate to managing human behavior/interactions between people/business transactions.
In relation to claims 2, 12 and 21-22, these claims merely recite specific kinds of healthcare provider identifiers that was indexed such as National Provider Identifier (NPI). Claims 3- 5, 10, 13-15 and 20 recite associated practice data obtained via one or more computers, practice data associated with the healthcare provider identifier such as diagnosis, procedure or prescription history, practice and patient statistics related to at least one of HCP specialty, geography, or HCP claim codes and receiving a cookie, mobile advertising identifier, third-party identity token, or other digital identity data value that is capable of use in digital advertising. Claims 6 and 16 recite more determining steps such as repeating, generating and updating filtered attributes. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer implemented method for transmitting targeted digital impressions to a filtered audience, the method comprising:
receiving, using one or more computers programmed to implement a demand side platform (DSP) campaign planning system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving, at the one or more computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
digitally storing the practice data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data
displaying, in a graphical user interface that is generated by the DSP campaign planning system and provided to one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), counts of healthcare providers based upon using the first list and matching healthcare provider identifiers in the first list to the practice data;
receiving, from one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
transmitting the filtered second list of healthcare provider identifiers to a DSP service implemented using one or more DSP server computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the DSP service being programmed to receive a particular healthcare provider identifier, match the particular healthcare provider identifier to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), media server and/or media and advertisement display channel (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to cause presentation of a targeted digital impression on a user computer (conventional computer implementation as noted below, see MPEP § 2106.05(f)) associated with the particular healthcare provider identifier.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more computers, a demand side platform (DSP) campaign planning system, a shared database, a graphical user interface, one or more client computers, one or more DSP server computers and a media server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, …., a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider”, receiving practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers”, “storing the practical data” and “receiving, …., input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claim 1) does not have any additional elements.
For claims 1 and 11, regarding the additional limitation “one or more of an advertising exchange, media and advertisement display channel” the Examiner submits that this additional limitation amounts to merely using a computer, with audio/ video component, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claims 2 and 20 (similar to claims 1 and 11), regarding the additional limitation “received from cookies, mobile advertising identifier, third party identity token” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “using one or more computers cause the one or more computers to perform receiving, at the one or more computers, for use in association with the practice data, one or more of demographic data, specialty data, best-of-breed address data and/or education data, each being indexed by the healthcare provider identifiers” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-10 and analogous independent claim 11 with its dependent claims 12-22 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the one or more computers, the demand side platform (DSP) campaign planning system, the shared database, the graphical user interface, the one or more client computers, the one or more DSP server computers and the media server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “one or more of an advertising exchange, media and advertisement display channel”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, …., a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider”, receiving practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers”, “storing the practical data” and “receiving, …., input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-10 and 12-22 analogous dependent claims 1 and 11, there is no additional elements.
In dependent claims 10 and 20 recite “the particular healthcare provider identifier being received from a cookie, mobile advertising identifier, third-party identity token, or other digital identity data value that is capable of use in digital advertising”, are analogous to independent claims 1 and 11, recite “receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data”,  the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1- 22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2013/0041688 A1) in view of Dulori (US 2020/0234380 A1) in view of Anderson (US 2014/0136237 A1) further in view of Kadry (US 2006/0247968 A1).
Regarding claims 1 and 11:
 Vovan discloses a computer implemented method for transmitting targeted digital impressions to a filtered audience, the method (See Fig. 5, Advertising Targeting Profile that sends appropriate advertisements to physicians, healthcare providers in P0044-P0045, where the Medication, Illness, and Disease Table (MIDT) are used to specify which group of consumers and/or providers they wish to receive their advertisements.) comprising:
receiving, using one or more computers programmed to implement a planning system, a first list of one or more healthcare providers each uniquely identifying healthcare providers (See retrieval from health information database in [P0033] where the health information is numerically or alphanumerically coded. The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty, and designating providers to deliver advertisements to in P0033, P0044 construe listing providers to target.);
receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider (See treatment codes in Fig. 3, 34 and in [P0028] The EMR 12 captures relevant clinical encounter data between the healthcare consumers and the treating physicians or other healthcare providers. The EMR 12 application is used by physicians and other healthcare providers to document the patient's conditions and progressions of their treatment.), prescription data specifying drug prescriptions previously written (Taught as medication refills in P0029, and example in [P0006] companies that market medications treating heart disease or obesity would benefit from targeting these diabetic patients and the healthcare providers caring for these diabetic patients and potentially prescribing these medications as well, construe prescriptions written for patients.) and indexed by the healthcare provider and/or medical claims data indexed by the healthcare provider (Indexing the healthcare provider is taught in [P0033] where the health information is numerically or alphanumerically coded. The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty Also, in [P0009] an EMR system used by a physician to record the clinical and financial encounters with the healthcare consumer and in [P0028] billing consumers for the services rendered and payers construe having medical claims. See healthcare information of the healthcare consumer as physician in [P0030] stored in the centralized healthcare database.);
transmitting the filtered second list of healthcare provider service implemented using one or more server computers, the service being programmed to receive a particular healthcare provider, match the particular healthcare provider to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange, media server and/or media and advertisement display channel to cause presentation of a targeted digital impression on a user computer associated with the particular healthcare provider (Demographic filters can be used to revise a list of healthcare providers, see [Fig. 5, P0044] The advertisers can then choose to send their advertisements to consumer and healthcare providers based on non-identifiable demographics or physicians/hospital demographics (i.e., physician's specialty, geographic, etc.) 52. If advertisers wish to target a more specific group of consumers and/or providers 53, they may use the MIDT table to specify which group of consumers and/or providers they wish to receive their advertisements.).
Although Vovan discloses a campaign planning system geared towards advertisements for healthcare providers and , Vovan does not explicitly teach a demand side platform (DSP).
However, Dulori teaches that it was known in the consumer communications arts at the time of filing to include a demand side platform (DSP) (With demand side platform as software that allows an advertiser to buy advertising with the help of automation, see a second channel designated for service providers and soliciting bids in P0005, targeting a doctor, pharmacy, lab or any medical team in P0023.) in order for pharmaceutical companies to offer various types of transactions for product maintenance, goods, and other services.
Therefore, it would have been obvious to one of ordinary skill in the art of consumer communications before the effective filing date of the claimed invention to modify the method and software of Vovan to have a demand side platform (DSP) as taught by Dulori in order for pharmaceutical companies to offer various types of transactions for product maintenance, goods, and other services.
	Although Vovan discloses license numbers as individually identifiable information to identify the healthcare provider mentioned in P0010, and storing the data in a shared database mentioned above, Vovan and Dulori do not explicitly teach when the healthcare provider identifiers is a United States National Provider identifiers (NPIs), CINC values or Practitioner Identifiers. Anderson teaches healthcare provider identifiers, (See Fig. 5, sample NPI Number for physician mentioned in P0044. Also see background in P0004.) each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (See P0128, P0159, where a physician is assigned a unique identification number and a particular value to medical record data.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare procurement and management before the effective filing date of the claimed invention to modify the method and software of Vovan and Dulori to include healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider as taught by Anderson in order for pharmaceutical companies to advertise relevant products and incentives to appropriate physicians and specialists.    
	Although Dulori teaches the demand side platform (DSP) and Anderson teaches the healthcare provider identifiers as mentioned above, Kadry further teaches a GUI for filtering attributes of a group of healthcare providers:
digitally storing the practice data in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data (See P0078, P0124 and example in [P0105], where the health consumer may be offered the option of providing privacy-protecting contact information (address without name) which is stored on a secure database to be used in the event, for example, of an emergent outreach program by public or private sector entities to inform health consumers of a recall.);
displaying, in a graphical user interface that is generated by the campaign planning system and provided to one or more client computers (See Fig. 2 with Health Provider (HP) Interface, 201 and Content Provider (HP) Interface, 204 in P0155. Also, in [P0078, P0124] Collecting valuable metrics that will allow for near real-time data measuring the effect of promotion campaign (marketing presentations) with respect to prescriptions written, prescriptions, both new and refills.), counts of healthcare providers based upon using the first list and matching healthcare provider in the first list to the practice data (Taught in P0128 as the life science company, government entity, or other content provider to bid for competitive positioning of its marketing presentations with respect to the number of physicians in the operator's network, the empirical impact variables generated with proven market data and the number of times that the campaign will be presented in a day.);
receiving, from one or more client computers, input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider (Filter attributes shown in Fig. 7, Healthcare Provider Criteria 707 and in [P0160] The content provider 701 identifies the appropriate campaign target 704 using such criteria as Health Provider specialty, Health Provider zip code. In [P0131] Each medical presentation will be stored with appropriate target identifiers, for example (1) Target specialty; (2) Target zip code; (3) Target gender; (4) Target age; and (5) Target drug class. These target identifiers will be used by the present systems and methods as selection criteria to coordinate the marketing presentations between life science companies, health providers, health consumers, and possibly others.);
Therefore, it would have been obvious to one of ordinary skill in the art of marketing products to healthcare providers before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori and Anderson to include a GUI for filtering attributes of a group of healthcare providers and storing the practice data as taught by Kadry to optimize marketing techniques to target groups of physicians and medical specialists.    
Regarding claim 11:
 Vovan discloses one or more non-transitory computer readable storage media instructions which when executed using one or more computers cause the one or more computers (See software application and physician portal as computer in P0028.) to perform:
receiving, using one or more computers programmed to implement a planning system, a first list of one or more healthcare providers each uniquely identifying healthcare providers (See retrieval from health information database in [P0033] where the health information is numerically or alphanumerically coded. The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty, and designating providers to deliver advertisements to in P0033, P0044 construe listing providers to target.);
receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider (See treatment codes in Fig. 3, 34 and in [P0028] The EMR 12 captures relevant clinical encounter data between the healthcare consumers and the treating physicians or other healthcare providers. The EMR 12 application is used by physicians and other healthcare providers to document the patient's conditions and progressions of their treatment.), prescription data specifying drug prescriptions previously written (Taught as medication refills in P0029, and example in [P0006] companies that market medications treating heart disease or obesity would benefit from targeting these diabetic patients and the healthcare providers caring for these diabetic patients and potentially prescribing these medications as well, construe prescriptions written for patients.) and indexed by the healthcare provider and/or medical claims data indexed by the healthcare provider (Indexing the healthcare provider is taught in [P0033] where the health information is numerically or alphanumerically coded. The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty Also, in [P0009] an EMR system used by a physician to record the clinical and financial encounters with the healthcare consumer and in [P0028] billing consumers for the services rendered and payers construe having medical claims. See healthcare information of the healthcare consumer as physician in [P0030] stored in the centralized healthcare database.);
transmitting the filtered second list of healthcare provider service implemented using one or more server computers, the service being programmed to receive a particular healthcare provider, match the particular healthcare provider to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange, media server and/or media and advertisement display channel to cause presentation of a targeted digital impression on a user computer associated with the particular healthcare provider (Demographic filters can be used to revise a list of healthcare providers, see Fig. 5, P0044] The advertisers can then choose to send their advertisements to consumer and healthcare providers based on non-identifiable demographics or physicians/hospital demographics (i.e., physician's specialty, geographic, etc.) 52. If advertisers wish to target a more specific group of consumers and/or providers 53, they may use the MIDT table to specify which group of consumers and/or providers they wish to receive their advertisements.).
Although Vovan discloses a campaign planning system geared towards advertisements for healthcare providers and storing the data in a shared database mentioned above, Vovan does not explicitly teach a demand side platform (DSP).
However, Dulori teaches that it was known in the consumer communications arts at the time of filing to include: a demand side platform (DSP) (With demand side platform as software that allows an advertiser to buy advertising with the help of automation, see a second channel designated for service providers and soliciting bids in P0005, targeting a doctor, pharmacy, lab or any medical team in P0023.) in order for pharmaceutical companies to offer various types of transactions for product maintenance, goods, and other services.
Therefore, it would have been obvious to one of ordinary skill in the art of consumer communications before the effective filing date of the claimed invention to modify the method and software of Vovan to have a demand side platform (DSP) as taught by Dulori in order for pharmaceutical companies to offer various types of transactions for product maintenance, goods, and other services.
	Although Vovan discloses license numbers as individually identifiable information to identify the healthcare provider mentioned in P0010, Vovan and Dulori do not explicitly teach when the healthcare provider identifiers is a United States National Provider identifiers (NPIs), CINC values or Practitioner Identifiers. Anderson teaches healthcare provider identifiers, (See Fig. 5, sample NPI Number for physician mentioned in P0044. Also see background in P0004.) each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (See P0128, P0159, where a physician is assigned a unique identification number and a particular value to medical record data.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare procurement and management before the effective filing date of the claimed invention to modify the method and software of Vovan and Dulori to include healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider as taught by Anderson in order for pharmaceutical companies to advertise relevant products and incentives to appropriate physicians and specialists.    
	Although Dulori teaches the demand side platform (DSP) and Anderson teaches the healthcare provider identifiers as mentioned above, Kadry further teaches a GUI for filtering attributes of a group of healthcare providers:
digitally storing the practice data in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data (See P0078, P0124 and example in [P0105], where the health consumer may be offered the option of providing privacy-protecting contact information (address without name) which is stored on a secure database to be used in the event, for example, of an emergent outreach program by public or private sector entities to inform health consumers of a recall.);
displaying, in a graphical user interface that is generated by the campaign planning system and provided to one or more client computers (See Fig. 2 with Health Provider (HP) Interface, 201 and Content Provider (HP) Interface, 204 in P0155. Also, in [P0078, P0124] Collecting valuable metrics that will allow for near real-time data measuring the effect of promotion campaign (marketing presentations) with respect to prescriptions written, prescriptions, both new and refills.), counts of healthcare providers based upon using the first list and matching healthcare provider in the first list to the practice data (Taught in P0128 as the life science company, government entity, or other content provider to bid for competitive positioning of its marketing presentations with respect to the number of physicians in the operator's network, the empirical impact variables generated with proven market data and the number of times that the campaign will be presented in a day.);
receiving, from one or more client computers, input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider (Filter attributes shown in Fig. 7, Healthcare Provider Criteria 707 and in [P0160] The content provider 701 identifies the appropriate campaign target 704 using such criteria as Health Provider specialty, Health Provider zip code. In [P0131] Each medical presentation will be stored with appropriate target identifiers, for example (1) Target specialty; (2) Target zip code; (3) Target gender; (4) Target age; and (5) Target drug class. These target identifiers will be used by the present systems and methods as selection criteria to coordinate the marketing presentations between life science companies, health providers, health consumers, and possibly others.);
Therefore, it would have been obvious to one of ordinary skill in the art of marketing products to healthcare providers before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori and Anderson to include a GUI for filtering attributes of a group of healthcare providers and storing the practice data as taught by Kadry to optimize marketing techniques to target groups of physicians and medical specialists.    
Regarding Claims 2 and 12, Anderson teaches the healthcare provider identifiers comprising any of United States National Provider identifiers (NPIs), CINC values or Practitioner Identifiers (See Fig. 5 exemplary healthcare provider profile, with NPI Number and in [P0044] provider name, provider identification numbers such as Unique Physician Identification Number (UPIN) or National Provider Identifier (NPI) or Drug Enforcement Agency (DEA) number or AMA Physician Masterfile Number, healthcare payer provider identification number, or other means of identification.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare procurement and management before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori and Kadry to include healthcare provider identifiers as taught by Anderson in order for pharmaceutical companies to advertise relevant products and incentives to appropriate physicians and specialists.    
Regarding Claims 3 and 13, Vovan discloses further comprising receiving, at the one or more computers, for use in association with the practice data, one or more of demographic data, specialty data, best-of-breed address data and/or education data, each being indexed by the healthcare provider identifiers (See Fig. 5, 52 Physician or hospital demographic criteria such as specialty, geographic, clinical type and identifiable information in P0044 and individually identifiable information in P0010.).
Regarding Claims 4 and 14, Vovan discloses wherein the practice data comprises at least one of diagnosis, procedure, or prescription history associated with the healthcare provider identifiers (See a drug is approved to treat a disease for in P0036. In [P0033] The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty, medications, illness, diseases, genetic testing results, laboratory results, radiology results and/or reports.).
Regarding Claims 5 and 15, Vovan discloses wherein the clinical medical data comprises practice and patient statistics related to at least one of HCP specialty, geography, or HCP claim codes (See [P0044] physicians/hospital demographics (i.e., physician's specialty, geographic, etc. In [P0006] it is well known that there are certain diseases that are statistically related to each other because of a causative effect, a similar underlying pathology or other biological reasons. For instance, people with diabetes may also develop vascular disease, heart disease, obesity, kidney disease, and/or chronic pain.).
Regarding Claims 6 and 16, Although Dulori teaches the DSP as mentioned above, Kadry teaches further comprising repeating, two or more times, the steps of displaying in a graphical user interface that is generated by the campaign planning system and receiving input specifying one or more filter attributes, thereby repeatedly updating the filtered second list according to different filter attributes, repeating, two or more times, the steps of displaying in a graphical user interface that is generated by campaign planning system and receiving input specifying one or more filter attributes, thereby repeatedly updating the filtered second list according to different filter attributes (Taught in P0126, where drug information and new campaign for a medication are updated and sent as a marketing presentation.).
Therefore, it would have been obvious to one of ordinary skill in the art of marketing products to healthcare providers before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori and Anderson to include filtering attributes of a group of healthcare providers as taught by Kadry to optimize marketing techniques to target groups of physicians and medical specialists.    
Regarding Claims 7 and 17, Vovan discloses further comprising generating and displaying a graphical user interface that is programmed to receive client computer input specifying filter attributes for clinical data by diagnosis or procedure, for specialty by primary or non-primary specialty, for geography, for deciles of the healthcare provider identifiers, for diagnosis codes, and for procedure codes (Demographic filters can be used to revise a list of healthcare providers, see Fig. 5, P0044] The advertisers can then choose to send their advertisements to consumer and healthcare providers based on non-identifiable demographics or physicians/hospital demographics (i.e., physician's specialty, geographic, etc.) 52. If advertisers wish to target a more specific group of consumers and/or providers 53, they may use the MIDT table to specify which group of consumers and/or providers they wish to receive their advertisements. See consumer targeting profile in P0040, where the consumer as physician has internet portal access and in [P0033] The numeric and/or alphanumeric codes are used to identify demographic information of the patient and/or physician, physician specialty, physician subspecialty, medications, illness, diseases, genetic testing results, laboratory results, radiology results and/or reports.).
Regarding Claims 8 and 18, Vovan discloses generating instructions for ranking impressions based upon one or more of target HCP practice specialties, target HCP geography, target HCP procedure codes, counts of unique HCPs, counts of unique HCP patients, or estimated numbers of impressions (In [P0040-P0041] FIG. 4 illustrates the process of how a consumer targeting profile is created to have his/her clinical data used for marketing, where the consumer’s unique number of patients having clinical data, taking medications allows the consumer to make a decision based on impressions by asking the consumer to rank the importance of his/her health issues or medications 44. This process of prioritizing, allows advertisers to prioritize theirs advertisements for a particular consumer according to that consumer's priority.);
However, Kadry further teaches generating instructions for submitting bids for purchasing impressions based upon the ranking of the impressions (See method and systems for bidding with selected medication class and associated number of physicians in the operator's network in P0128, where impact variables serve as impressions further taught in P0140. The price-bot search engine in P0150-P0151 allows for ranking prescription prices.).
Therefore, it would have been obvious to one of ordinary skill in the art of marketing products to healthcare providers before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori and Anderson to include submitting bids for purchasing as taught by Kadry to optimize marketing techniques to target groups of physicians and medical specialists.    
	Regarding claims 9 and 19 Vovan discloses the DSP service being programmed for:
generating instructions for ranking impressions based upon one or more of target HCP practice specialties, target HCP geography, target HCP procedure codes, counts of unique HCPs, counts of unique HCP patients, or estimated numbers of impressions (In [P0040-P0041] FIG. 4 illustrates the process of how a consumer targeting profile is created to have his/her clinical data used for marketing, where the consumer’s unique number of patients having clinical data, taking medications allows the consumer to make a decision based on impressions by asking the consumer to rank the importance of his/her health issues or medications 44. This process of prioritizing, allows advertisers to prioritize theirs advertisements for a particular consumer according to that consumer's priority.);
	Although Vovan teaches the ranking of the impressions based on the consumer’s practices as mentioned above, Vovan does not explicitly teach bidding across a computer network and revising transmitted purchases. Kadry teaches:
generating instructions for submitting bids for purchasing impressions based upon ranking impressions;
the method further comprising (See method and systems for bidding with selected medication class and associated number of physicians in the operator's network in P0128, where impact variables serve as impressions further taught in P0140. The price-bot search engine in P0150-P0151 allows for ranking prescription prices.):	
receiving, across a computer network, results of impressions that were generated in response to the digital publicizing instructions (After the price-bot search engine returns results (P0151), the shopping interface (P0140, P0152) teaches a public platform for ordering.);	
based upon the results of impressions, revising instructions for purchasing impressions (In [P0140] The present systems and methods can include means to measure the impact of promotional campaigns (such as one or more marketing presentations), including means to measure the impact in real-time. The impact can be measured in real-time or near real-time by correlating the marketing presentation with the purchase information using the drug shopping price-bot and proving the correlation to the life science company in real-time (shortly after the purchase is made). By having a virtual pharmacy interface in the clinic, the health consumer will have the ability to request prescriptions online in the health provider's facility.);
transmitting the revised instructions to an advertising exchange server for executing one or more targeted digital impressions (Taught in P0126, where drug information and new campaign for a medication are updated and sent as a marketing presentation.).
Therefore, it would have been obvious to one of ordinary skill in the art of marketing health products before the effective filing date of the claimed invention to modify the system, method and software of Vovan, Dulori and Anderson to include bidding across a computer network and revising transmitted purchases as taught by Kadry to better advertise competitively priced products to consumers.    
Regarding Claims 10 and 20, Although Anderson teaches the particular healthcare provider identifier as mentioned above, Dulori further teaches being received from a cookie, mobile advertising identifier, third-party identity token, or other digital identity data value that is capable of use in digital advertising (Taught in Abstract, P0042 as smart communities and linked to social media account capable of using digital advertising.).
Therefore, it would have been obvious to one of ordinary skill in the art of consumer communications before the effective filing date of the claimed invention to modify the method and software of Vovan, Anderson and Kadry to include advertisement communication platforms as taught by Dulori to optimize marketing techniques to target groups of physicians and medical specialists.    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2013/0041688 A1) in view of Dulori (US 2020/0234380 A1) in view of Anderson (US 2014/0136237 A1) in view of Kadry (US 2006/0247968 A1) further in view of Felsher (US 2013/0159021 A1).
	Regarding claim 21, Felsher teaches the particular healthcare provider identifier comprising a particular United States National Provider identifier (NPI), the particular NPI being received from a cookie, the cookie storing at least one of an encrypted copy of the particular NPI or a reference to a website from which the particular NPI can be retrieved by an authorized system (See custodial database encryption implemented by web server in P0313, and security cookie in P0340. In [P0302] the efficient administration of health systems is the use of standardized health care provider identifiers, for example the national provider identifier (NPI), an 8-position alphanumeric identifier. Another aspect provides standardized format for the transmission of medical record data.).
Therefore, it would have been obvious to one of ordinary skill in the art of electronic infrastructure rules before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori, Anderson and Kadry to include the particular NPI being received from a cookie, the cookie storing at least one of an encrypted copy of the particular NPI or a reference to a website from which the particular NPI can be retrieved by an authorized system as taught by Felsher to implement standard infrastructure techniques for secure electronic record sharing.    
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2013/0041688 A1) in view of Dulori (US 2020/0234380 A1) in view of Anderson (US 2014/0136237 A1) in view of Kadry (US 2006/0247968 A1) further in view of Ramirez (US 2016/0034713 A1).
	Regarding claim 22, Ramirez teaches the healthcare provider identifiers comprising National Provider identifiers (NPIs), the secure shared database being programmed as a relational database in which the NPIs are primary keys that associate each healthcare provider identifier with one or more specific data values comprised by the practice data that are respectively associated with the healthcare provider uniquely identified by that healthcare provider identifier (See exemplary metadata as practice data that are respectively associated with the healthcare provider uniquely identified in Fig. 7 and [P0036] with the medication's prescription information 155, NDC, drug, and dispensing pharmacy when trying to determine the specific identity of the prescribing doctor (National Provider Identifier or NPI) since the name of the doctor alone is normally insufficient for unique identification. In the illustrated example, the system may consider the user's metadata 154 to filter possible doctor matches based on the doctor's location & specialization.)
Therefore, it would have been obvious to one of ordinary skill in the art of aggerated unstructured personal data before the effective filing date of the claimed invention to modify the method and software of Vovan, Dulori, Anderson and Kadry to include the practice data that are respectively associated with the healthcare provider uniquely identified as taught by Ramirez to implement standard infrastructure techniques for secure electronic record sharing.    

Response to Arguments
Applicant argues that all claims recite practical applications of computing. The claims recite techniques by which computers operate in a different manner than in the past., e.g. see pgs. 15-16 of Remarks – Examiner disagrees.
In the instant case, implementing a demand side platform (DSP), identifying a particular healthcare provider with his/her NPIs, securely storing clinical and administrative healthcare data in a database and the sort are not technical improvements, but rather are technical problems that have already been solved in the field. As discussed supra, the claimed invention does not provide a physical improvement to the computer. The claimed invention also does to improve any other technical field, see, e.g., Diamond v. Diehr. The claimed invention may improve the abstract idea, but an improved abstract idea is still an abstract idea.
Regarding the prior art rejection, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./               Examiner, Art Unit 3686       
08/13/2022                                                                                                                                                                                  
/RACHELLE L REICHERT/               Primary Examiner, Art Unit 3686